Citation Nr: 1454384	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for extropia with intermittent diplopia.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for hemorrhoids. 

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for sinusitis.

4.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder. 

5.  Service connection for a lumbar spine disorder.

6.  Service connection for left hip arthritis. 

7.  Service connection for residual scar from exploratory surgery as secondary to the service-connected ureteral calculus. 

8.  Service connection for a gastrointestinal disorder, to include as secondary to exploratory surgery as secondary to ureteral calculus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In February 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript is associated with the claims file.

The issues of entitlement to higher initial rating for hemorrhoids and sinusitis and service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the February 2012 DRO hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to an increased rating for extropia with intermittent diplopia.

2. The claim for service connection for a lumbar spine disorder was most recently denied by a September 1993 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

3. Evidence received since the September 1993 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a lumbar spine disorder, so raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder. 

4. The Veteran has a current disability of left hip arthritis that manifested to a degree of 10 percent within one year of service separation. 

5. The Veteran has a current scar from the September 1992 exploratory surgery that was caused by the service-connected ureteral calculus. 

6. The Veteran has current gastrointestinal disabilities of gastroesophageal reflux disease (GERD), colitis, enteritis, and gastroenteritis.

7. The Veteran did not sustain a disease, injury, or event related to a gastrointestinal disorder in service, nor did he experience symptoms of a gastrointestinal disorder in service.

8. A gastrointestinal disorder was not caused by or permanently worsened in severity beyond a normal progression by the exploratory surgery that resulted from the service-connected ureteral calculus, or any other service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to an increased rating for extropia with intermittent diplopia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The September 1993 rating decision, which denied service connection for a lumbar spine disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2014). 

3. The criteria for reopening service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residual scar from exploratory surgery as secondary to the service-connected ureteral calculus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6. The criteria for service connection for a gastrointestinal disorder, to include as secondary to the service-connected ureteral calculus, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Increased Rating 
for Extropia with Intermittent Diplopia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal on the record at a personal hearing.  38 C.F.R. 
§ 20.204.  

At the February 2012 DRO personal hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the decision review officer on the record that he wished to withdraw the issue of entitlement to an increased rating for extropia with intermittent diplopia.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in December 2010, prior to the initial adjudication of the claims for service connection for left hip arthritis, scar from exploratory surgery, and a gastrointestinal disorder in April 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims for service connection on a direct and secondary basis, as well as of VA and the Veteran's respective duties for obtaining evidence.  The December 2010 letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, as well as lay statements by the Veteran in support of the claims.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection a gastrointestinal disorder; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of a gastrointestinal disorder, nor does the Veteran contend that he incurred a gastrointestinal disorder during active service.  Thus, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant injury or disease in service, there is no duty to provide a VA medical examination.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, or a factual basis of continuous symptoms that would support an opinion, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a gastrointestinal disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's gastrointestinal disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's gastrointestinal disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board also finds that an examination or opinion addressing the question of whether the Veteran's gastrointestinal disorder is related to any service-connected disability is not necessary to fulfill the duty to assist.  There is no competent medical evidence or suggestion of a relationship between the Veteran's gastrointestinal disorder and any of his service-connected disabilities, to include the September 1992 exploratory surgery as a result of the service-connected ureteral calculus and the Veteran has not been shown to possess the medical knowledge or credentials to provide a competent opinion on the etiology of a condition such as a gastrointestinal disorder.  The Federal Circuit Court has held that, while "medically competent" evidence is not required to indicate that the current disability "may be associated" with service, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to assert such association, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted); Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

In this case, the Veteran's general contention that a gastrointestinal disorder is related to the exploratory surgery resulting from the service-connected ureteral calculus is attenuated, in the context of this case where these two disorders involve different body systems, different anatomical locations, different functions, and the Veteran has not asserted a theory of causation as to how such a relationship may have occurred.  Moreover, there is no medical evidence suggesting a relationship between a gastrointestinal disorder and any service-connected disability, and the Veteran has not offered any theory as to how these disorders can be related.  As such, the only evidence of record with respect to a secondary relationship between a gastrointestinal disorder and a service-connected disability is the Veteran's conclusory generalized statement that a gastrointestinal disorder is related to the now service-connected exploratory surgery.  Therefore, an examination addressing the secondary causation or aggravation for a gastrointestinal disorder is not necessary to fulfill the duty to assist.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Reopening of Service Connection for a Lumbar Spine Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by a September 1993 rating decision on the basis that the Veteran's back condition was not caused by the service-connected right hip disability.  The Veteran was notified of this decision and of procedural and appellate rights by letter in November 1993.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current disability of the lumbar spine that is related to active service or a service-connected disability. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a lumbar spine disorder.  The new evidence includes VA and private post-service treatment records, as well as the February 2012 RO hearing testimony.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

During the February 2012 RO hearing, the Veteran stated that during service in December 1974 he hurt his back and hip in an automobile accident when the Jeep he was driving slid and flipped as a result of snow and ice.  The Veteran further stated that he spent two or three days in bed rest.  During the February 2012 RO hearing, the Veteran also reported that he had a diagnosis of a lumbar spine disorder, to include an abnormal EMG.  The Veterans' testimony during the February 2012 RO hearing is presumed credible for purposes of reopening service connection for a lumbar spine disorder.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses previously unestablished facts of a current lumbar spine disability and in-service injury to the back.  

For these reasons, the Board finds the newly-received evidence to be both new and material to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for a lumbar spine disorder.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis and peptic ulcers are recognized by VA as "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for left hip arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the claim for service connection for a gastrointestinal disorder, the Board finds that the Veteran does not have a current disability of peptic ulcers, and that GERD, colitis, enteritis, and gastroenteritis are not considered "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for a gastrointestinal disorder.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


Service Connection for Left Hip Arthritis

The Veteran contends that service connection is warranted for arthritis of the left hip as a result of the 1974 Jeep accident during service as described above. 

The Board finds that the Veteran has a current disability of left hip arthritis.  An August 1992 VA X-ray report showed a notation of degenerative changes of both hips.

The Board finds that left hip arthritis became manifest to a degree of 10 percent within one year after the date of separation from service.  Diagnostic Code (DC) 5003 provides that degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  The Veteran was discharged from service in May 1992, and is service connected for a right hip disorder.  An August 1992 VA X-ray report showed that the Veteran had degenerative changes in both hips.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that there is X-ray evidence of left hip arthritis, in addition to pain resulting in limitation of motion of the left hip, which results in a 10 percent rating under DC 5003.  

Because left hip arthritis became manifest to a degree of 10 percent within one year after the date of separation from service, left hip arthritis is presumed to have been incurred in service to warrant service connection for the left hip arthritis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309(a). Because the Board is granting service connection on a presumptive basis based on left hip arthritis becoming manifest to a degree of 10 percent within one year after the date of service separation, all other service connection theories are rendered moot.

Service Connection for Residual Scar from Exploratory Surgery

The Veteran contends that service connection is warranted for residual scar from the September 1992 exploratory surgery as secondary to the service-connected urethral calculus.  Specifically, he stated that he was admitted to the emergency room of the Tinker Air Force Base hospital in September 1992 because of massive pain and increase in size of the abdomen.  The Veteran advanced that, upon examination in the emergency room, he underwent exploratory surgery and the surgeon later informed him that he probably had a kidney stone that had already passed.  See February 2012 DRO hearing transcript.  

The Board finds that the Veteran has a current scar from the September 1992 exploratory surgery.  During the February 2012 DRO hearing, the Veteran stated that, as a result of the September 1992 exploratory surgery, he currently has a scar in the abdomen measuring about six and half inches.  The Veteran also provided a photograph of the scar, which is consistent with his testimony at the February 2012 DRO hearing.  The Board finds that the Veteran is capable of observing and providing testimony with respect to the presence of a current scar, and that his assertions in this respect are credible.  Moreover, the September 1992 surgery report indicated that a midline incision was made from the xiphoid to approximately one-to-two centimeters below the umbilicus, which is consistent with the Veteran's testimony with respect to the approximate size and location of the current scar, and consistent with the photograph provided by the Veteran.  

The Board finds that the evidence is in relative equipoise with regard to whether the service-connected ureteral calculus caused the September 1992 exploratory surgery and resulting scar.  Evidence weighing in favor of finding that the exploratory surgery resulted from the service-connected ureteral calculus includes a September 1992 narrative discharge summary showing a discharge diagnosis of probable left ureteral calculi, and an explanation that, after a post-operative intravenous pyelogram and genitourinary consult, a urologist indicated that the Veteran may have had a kidney stone and may have passed it although this could not be documented.  During the February 2012 DRO hearing, the Veteran stated that, after the September 1992 surgery, a urologist informed him that analysis of the Veteran's urine included "a lot of calcium," which was indicative that he had a kidney stone attack.  The Veteran's February 2012 DRO hearing testimony is consistent with the September 1992 narrative discharge summary.  

The evidence weighing against finding that the exploratory surgery resulted from the service-connected ureteral calculus includes a September 1992 surgery report, which showed post-operative diagnoses of spontaneous pneumoperitoneum and spontaneous peritonitis, and did not mention any relationship to ureteral calculus.  However, the surgery report is dated on September 16, 1992, which is the date of surgery, and the above-referenced narrative discharge summary was dated on September 25, 1992, which is consistent with the testimony provided by the Veteran with respect to a post-operative urology consultation and finding that the exploratory surgery resulted in a discharge diagnosis of ureteral calculi.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for residual scar from the September 1992 exploratory surgery is warranted as secondary to the service-connected ureteral calculus.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for a Gastrointestinal Disorder

The Veteran contends that service connection for a gastrointestinal disorder as a result of the September 1992 exploratory surgery as secondary to the service-connected ureteral calculus.  Specifically, the Veteran stated that he has had gastrointestinal problems since the September 1992 exploratory surgery, to include problems with gas and indigestion, and that he thought such gastrointestinal problems are associated with the exploratory surgery.  See February 2012 DRO hearing transcript. 

The Board finds that the Veteran has a current gastrointestinal disability.  While the medical evidence of record does not show a diagnosis of a gastrointestinal disorder during the appeal period, a February 2003 treatment note by Internal Medicine Associates showed a diagnosis of GERD, and a September 2007 Deng Family Medicine Center treatment record shows diagnoses of colitis, enteritis, and gastroenteritis.  Other private treatment records also show complaints of abdominal pain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current gastrointestinal disability. 

The Board finds that the weight of the lay and medical evidence of record is against finding that a gastrointestinal disorder had its onset in service.  The evidence also shows that the Veteran had no symptoms of a gastrointestinal disorder in service.  The Veteran has not alleged that a gastrointestinal disorder had its onset during service or is otherwise directly related to active service.  Moreover, the available service treatment records show no complaints, treatment, or diagnosis related to a gastrointestinal disorder.  The April 1992 service separation examination report shows normal evaluations of the abdomen and vicera, and a concurrent report of medical history shows that the Veteran denied frequent indigestion, and stomach or intestinal trouble.  While a February 2003 Internal Medicine Associates treatment note showed that the Veteran reported that he had been on Pervacid for several years as a result of GERD, the Veteran did not indicate, and the record does not suggest, that GERD started during service.  Moreover, during the February 2012 DRO hearing, the Veteran stated that he was informed that he had a gastrointestinal problem in 2002 and that is when he was prescribed Prilosec.  Because the weight of the evidence is against a finding that the Veteran had an in-service gastrointestinal event, injury, or disease, service connection for a gastrointestinal disorder is not warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d 1163. 

Turning to the theory of service connection for a gastrointestinal disorder on a secondary basis, the Board finds that the weight of the lay and medical evidence of record is against a finding that the Veteran's gastrointestinal disorder is proximately due to or was aggravated by any service-connected disability.  As discussed above, the Veteran's conclusory generalized contentions are the only evidence of any relationship between his gastrointestinal disorder and the service-connected disabilities.  

Regarding the Veteran's statements as to the cause of the current gastrointestinal disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion"" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's gastrointestinal disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's gastrointestinal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of GERD or abdominal pain that he may have experienced at any time, but is not competent to opine on whether there is a link between a gastrointestinal disorder and any service-connected disability, because such diagnosis and opinion on etiology requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Moreover, nothing in the medical evidence of record suggests that there is a relationship between the Veteran's gastrointestinal disorder and the September 1992 exploratory surgery or any other service-connected disability.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's gastrointestinal disorder was caused or aggravated by any service-connected disability. 

In this case, the record of evidence indicates that the Veteran did not incur GERD or any gastrointestinal disorder during service, that there was no in-service gastrointestinal injury or disease, and that there is no relationship, of either causation or aggravation, between a gastrointestinal disorder and any service-connected disability.  For these reasons, service connection for a gastrointestinal disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a gastrointestinal disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to an increased disability rating in excess of 10 percent for extropia with intermittent diplopia, having been withdrawn, is dismissed.

New and material evidence having been received, service connection for a lumbar spine disorder is reopened.

Service connection for left hip arthritis is granted. 

Service connection for residual scar from exploratory surgery as secondary to the service-connected ureteral calculus is granted.  

Service connection for a gastrointestinal disorder, to include as secondary to exploratory surgery resulting from the service-connected ureteral calculus, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

Initial Ratings for Hemorrhoids and Sinusitis

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In an October 2014 statement, the Veteran's authorized representative represented that since the 2010 VA examination the service-connected hemorrhoids and sinusitis disabilities have become more disabling, and requested new VA examinations to help determine the current severity of the service-connected disabilities on appeal.  Because the Veteran's representative is asserting that the service-connected hemorrhoids and sinusitis disabilities on appeal have increased in severity since the 2010 VA examinations, the Board finds that a remand for updated VA examinations is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Service Connection for a Lumbar Spine Disorder

As explained above, service connection for a lumbar spine disorder was previously denied by a September 1993 rating decision on the basis that the Veteran's back condition was not caused by the service-connected right hip disability.  During the February 2012 DRO hearing, the Veteran stated that he hurt his back in an automobile accident during service in December 1974 when the Jeep he was driving slid and flipped as a result of snow and ice.  The Veteran is service connected for a right hip disability due to the same in-service motor vehicle accident.  See November 1992 rating decision.  It is also unclear what the Veteran's currently-diagnosed lumbar spine disorder is.  Private treatment records associated with the claims file show multiple complaints of back pain without a clearly-diagnosed disability.  

The Veteran has not been afforded a VA examination to address service connection for a lumbar spine disorder as a result of the 1974 in-service motor vehicle accident.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, 20 Vet App. 79, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran currently has a lumbar disability, and, if so, whether such disability is related to the reported in-service automobile accident or any other service-connected disability.   

Accordingly, the issues of entitlement to higher initial ratings for hemorrhoids and sinusitis and service connection for a lumbar spine disorder are REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination(s) to help ascertain the current extent of the service-connected hemorrhoids and sinusitis disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

2. Schedule the Veteran for an appropriate VA examination to assist in determining whether or not the Veteran has a current disability of lumbar spine, and, if so, the etiology of such disorder.  The claims file should be made available to the VA examiner for review, and the examination report should reflect such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based on review of the appropriate records, the examiner is requested to provide the following opinions:

a. Does the Veteran have a diagnosed disability of the lumbar spine? 

b. If the Veteran has a current diagnosed lumbar spine disability:

It is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the lumbar spine disability resulted from the 1974 in-service automobile accident that caused the Veteran's right hip disability? (i.e., would the impact that caused a right hip injury also cause an injury that resulted in a currently-diagnosed lumbar spine disorder?).  For purposes of this opinion, the VA examiner should assume that the 1974 automobile accident has in fact taken place as described by the Veteran.

Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral hip disabilities or any other service-connected disability caused a lumbar spine disability?

Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral hip disabilities or any other service-connected disability aggravated (i.e., permanently worsened in severity beyond the normal progression) a lumbar spine disability? 

If the opinion is that there is aggravation (worsening in severity), to the extent that it is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected lumbar spine disorder before the onset of aggravation, and to indicate the degree of additional disability resulting from the aggravation.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

3. Thereafter, the AOJ should readjudicate the issues of higher initial rating for hemorrhoids and sinusitis disabilities and service connection for a lumbar spine disorder.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 






that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


